Citation Nr: 1730865	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-04 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 9, 2007, for the grant of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from November 1990 to June 1991.  She served in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case is currently with the RO in Winston-Salem, North Carolina.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In December 2015, the Board addressed the issue of entitlement to an effective date earlier than October 9, 2008, for the grant of service connection for IBS.  In its decision, the Board found that an effective date of October 9, 2007, but no earlier, was warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court reversed the Board's determination and vacated and remanded the claim for the assignment of an effective date of March 1, 2002, for the award of benefits for IBS.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for gastrointestinal problems, later claimed as IBS, was denied in an October 1997 rating decision; the Veteran did not appeal.

2.  The Veteran was diagnosed with IBS in April 1993; evidence of this diagnosis was received by VA within one year of the October 1997 rating decision.

3.  As amended on June 10, 2003, with a retroactive effective date of March 1, 2002, 38 C.F.R. § 3.317 was liberalized to clarify that IBS is a qualifying chronic disability presumptively caused by service in the Persian Gulf during certain periods.

4.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date of March 1, 2002 for the grant of service connection for IBS are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.317, 3.400 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5 (2016).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Here, in May 1997, the Veteran filed an informal claim for service connection for "gastrointestin[al] problems."  In October 1997, the RO denied service connection.  In doing so, the RO noted prior treatment for stomach cramps and gastroesophageal reflux disease but no evidence of a nexus to service.  Although the Veteran did not file a notice of disagreement, at some time within a year after issuing that decision, VA received a copy of an April 1993 Persian Gulf examination, in which an impression of IBS was rendered.  According to the Court, as the RO did not address receipt of that new evidence, the October 1997 rating decision did not become final and remained pending.

In October 2008, the Veteran filed a claim for service connection for IBS.  In May 2010, the RO granted the claim without discussion of whether the claim was one to reopen or whether new and material evidence had been submitted.  Following the Board's December 2015 decision regarding the effective date for the grant of service connection, the Court, in the April 2017 Memorandum Decision, agreed with the Veteran that VA erred by not initially addressing evidence of the diagnosis of IBS that was received within one year of the October 1997 rating decision.  VA regulations provide that "[n]ew and material evidence received prior to the expiration of the appeal period . . .  will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b) (2016).  In Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011),  the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that 38 C.F.R. § 3.156 requires VA to "assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."  Id. at 1367.  As set forth in the Court's April 2017 Memorandum Decision, "VA's failure to address the submission of evidence of an irritable bowel syndrome diagnosis within one year of the October 1997 rating decision renders that decision non-final."

Given that the October 1997 rating decision never became final and because the Veteran's claim for benefits for a "gastrointestinal problem" was ultimately granted, ordinarily, she would be entitled to an effective date in May 1997, the date of claim.  However, as the Veteran herself acknowledges, her claim was granted on the basis of the inclusion of IBS on the list of conditions found to be presumptively caused by service in the Persian Gulf.  See 38 C.F.R. § 3.317.  Accordingly, her effective date "can be no earlier than the 'facts found' . . . includ[ing] . . . the date entitlement to benefits was authorized by law and regulation."  DeLisio v. Shinseki, 25 Vet. App. 45, 51 (2011).  Section 3.317 was amended on June 10, 2003, with a retroactive effective date of March 1, 2002.  See 68 Fed. Reg. 34539 (June 10, 2003).  Because the Veteran's claim was pending at the time VA made the favorable change in law and she has an April 1993 diagnosis of IBS with confirmed service in Persian Gulf during the relevant period, she is entitled to an effective date for the award of service connection for IBS of March 1, 2002.


ORDER

An effective date of March 1, 2002, for the grant of service connection for IBS is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


